Carleton Harris, Chief Justice, dissenting. I disagree with the majority that this case should be reversed, for, in my opinion, Moseley waived any violation of the statute by consenting to the presence of Lieutenant Simpson. The majority opinion sets out the statement of the Grand Jury Foreman, together with the response of Mr. Moseley, and this exchange between the foreman and appellant took place at the outset of the proceedings. This is not a case of one who is without formal education waiving a right; to the contrary, Mr. Moseley was a college graduate. Nor is it a situation where one who, because of extreme youth, would be unknowledgeable of the meaning of a waiver. Mr. Moseley was approximately 56 years of age at the time he appeared before the Grand Jury. Now, I submit that Mr. Moseley, an adult with a college education, when asked if he waived the presence of the police officer, was aware, by the very question asked by the foreman, that he had a right to prevent the presence of that police officer. I would affirm the judgment.